Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-16 are pending. Claims 13-16 have been withdrawn as drawn to non-elected inventions. Claims 1-12 have been examined.
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 06/15/2022 is acknowledged.

Priority
This application, Serial No. 16/432,324 (PGPub: US2019/0369099) was filed 06/05/2019. This application claims benefit of U.S. Provisional Patent Application 62/680,691 filed 06/05/2018. 
Information Disclosure Statements
No Information Disclosure Statements have been filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "…biomarker levels" in line 5.  There is insufficient antecedent basis for this limitation in the claim because no biomarker levels have been recited in any of the claims from which claim 5 depends. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDevitt (US 2013/0295580).

Regarding claim 1, McDevitt teaches throughout the publication a method of assessing oral cancer in a subject comprising (abstract): identifying the cellular phenotype of one or more cells in a sample of the subject (paragraph 0017, detection of variety of morphological and biological markers); determining one or more cellular phenotype characteristics of the sample based upon the identified cellular phenotype of the cells (paragraph 0017, the two stains provide information about cell morphology, diameter ratios, and cell shape; and additionally, paragraphs 0018-0027); and using the cellular phenotype characteristics to assess the presence or severity of oral cancer in the subject (paragraph 0062).
Regarding claim 2, McDevitt teaches the method  wherein the one or more cellular phenotype characteristics comprises one or more selected from the group consisting of: percent of normal squamous cells, percent of non-normal squamous cells, percent of small round cells, percent of white blood cells, and percent of lone nuclei (paragraphs 0027-0028, 0048).
Regarding claim 3, McDevitt teaches the method further comprising determining one or more morphological characteristics from individual cells of the sample, said morphological characteristics selected from nuclear area, cell area, cell circularity, cell aspect ratio, and cell roundness (paragraph 0037); transmitting the one or more morphological characteristics to a computer (paragraph 0011); and using the cellular phenotype characteristics and morphological characteristics to assess the severity of oral cancer in the subject (for example, paragraph 0062).
Regarding claim 4, McDevitt teaches the method further comprising: determining one or more biomarker levels in cells of the sample, said biomarker selected from the group consisting of alpha V beta 6 (AVB6), Epidermal Growth Factor Receptor (EGFR), Ki67, Geminin, Mini Chromosome Maintenance protein (MCM2), beta catenin, EMPPRIN, and CD147 (paragraph 0010); transmitting the one or more biomarker levels to a computer (paragraph 0011); and using the cellular phenotype characteristics and biomarker levels to assess the severity of oral cancer in the subject (paragraphs 0049-0051 and 0062).
Regarding claim 6, McDevitt teaches the method wherein the method allows for the distinguishing between at least: 1) normal, 2) benign lesions, 3) mild dysplasia, 4) moderate dysplasia, 5) severe dysplasia, 6) carcinoma in situ; and 7) malignant lesion (paragraphs 0050-0051).
Regarding claim 7, McDevitt teaches the method comprising calculating a risk score based upon the cellular phenotype characteristics (paragraphs 0049-0051).
Regarding claim 8, McDevitt teaches the method further comprising displaying the risk score on an output device (paragraphs 0011 and 0053; for example, see claim 19e).
Regarding claim 9, McDevitt teaches the method wherein said calculation based on artificial neural nets, logistic regression, linear discriminate analysis, or random forests (paragraph 0049).
Regarding claim 10, McDevitt teaches the method further comprising transmitting the one or more cellular phenotype characteristics to a remote processor to be assessed by a pathologist (paragraphs 0055, 0066 and 0074).
Regarding claim 11, McDevitt teaches a software stored on a non-transitory computer-readable medium (paragraph 0059), wherein the software: identifies the cellular phenotype of one or more cells in a sample of a subject; determines one or more cellular phenotype characteristics of the sample based upon the identified cellular phenotype of the cells; and uses the cellular phenotype characteristics to assess the presence or severity of oral cancer in the subject (paragraphs 0060-0063).
Regarding claim 12, McDevitt teaches the software, wherein the software calculates a risk score based upon the cellular phenotype characteristics (paragraph 0049 and for example, claim 19d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McDevitt (US 2013/0295580) as applied to claim 1 above, and further in view of Krishna et al., (Asian Pac J Cancer Prev, 15 (16), 6755-6760, 2014).
McDevitt teaches the method as described above wherein data is transmitted to a computer (paragraph 0011) and further wherein the cellular phenotype characteristics and biomarker levels are used to assess the severity of oral cancer in the subject (paragraphs 0049-0051 and 0062-0063). However, the reference fails to teach that the data includes one or more demographic data of the subject, said demographic data selected from the group consisting of gender, age, alcohol intake, and smoking status of the subject.
	Krishna teaches throughout the publication the relationship between oral squamous cell carcinoma (OSCC) and gender, age group, socioeconomic status and risk habits such as tobacco and alcohol consumption (abstract). More specifically, Krishna teaches find that there are significant associations between OSCC and middle age group subjects predominantly male, lower socio-economic status and risk habits of tobacco chewing with smoking (page 6759).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the retrieved and transmitted data in the method of McDevitt to include demographic data of a subject such as gender, age, alcohol intake, and smoking status as taught by Krishna because it would have been desirable to analyze and determine associations between oral carcinoma and demographical risk factors so that at-risk individuals can be provided with early interventions and support (Krishna, page 6759).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641